UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at November 5, 2010: 23,450,745. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 ConsolidatedStatement of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 4.Controls and Procedures 21 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 21 ITEM 1A.Risk Factors 21 ITEM 6.Exhibits 22 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, (unaudited) DECEMBER 31, ASSETS Current Assets Cash and cash equivalents $ $ Financial contracts Trade receivables, net Inventories Current portion of notes receivable Prepaid expenses and other assets Deferred income taxes Income taxes receivable Total current assets Property, pipeline and equipment, net Investment in AMAK Mineral properties in the United States Notes receivable Other assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued interest Current portion of derivative instruments Accrued liabilities Accrued liabilities in Saudi Arabia Notes payable Current portion of post retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-term debt, net of current portion Post retirement benefit, net of current portion Derivative instruments, net of current portion Other liabilities, net of current portion Deferred income taxes Total liabilities EQUITY Common stock-authorized 40,000,000 shares of $.10 par value; issued and outstanding,23,450,745 and 23,433,995 shares in2010 and 2009, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Arabian American Development Company Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30 SEPTEMBER 30 REVENUES Petrochemical Product Sales $ Transloading Sales Processing Fees OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing (including depreciation of$566,054, $556,281, $1,703,326,and $1,671,957, respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Income Interest Expense ) Equity in loss – AMAK ) Miscellaneous ) ( 247,132 ) ) ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TONONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT COMPANY $ Basic Earnings per Common Share Net Income attributable toArabian American DevelopmentCompany $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income attributable toArabian American DevelopmentCompany $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS COMMON STOCK ADDITIONAL PAID-IN ACCUMULATED OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL INCOME (LOSS) EARNINGS TOTAL INTEREST EQUITY DECEMBER 31, 2009 $ $ $ ) $ Stock options Issued toDirectors Issued toEmployees Stock Issued toDirectors Issued toEmployees Unrealized Loss on Interest Rate Swap (net of income tax benefit of $4,543) Net Income ComprehensiveIncome SEPTEMBER 30, 2010 $ $ $ ) $ See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income Attributable to Arabian American Development Company To Net Cash Provided by Operating Activities: Depreciation Accretion of Notes Receivable Discounts ) ) Unrealized Gain on Derivative Instruments ) ) Stock-based Compensation Deferred Income Taxes Provision for doubtful accounts Postretirement Obligation ) Equity loss in AMAK Loss Attributable to Noncontrolling Interest ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables ) ) Decrease in Notes Receivable (Increase) Decrease in Income Tax Receivable ) Increase in Inventories ) ) (Increase) Decrease in Derivative Instrument Deposits ) Decrease in Prepaid Expenses Increase (Decrease) in Accounts Payable and Accrued Liabilities ) Decrease in Accrued Interest ) ) Increase in Other Liabilities Increase (Decrease) in Accrued Liabilities in Saudi Arabia ) Cash Provided by Operating Activities INVESTING ACTIVITIES Additions to Property, Pipeline and Equipment ) ) Additions to Mineral Properties in the U.S. ) Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Additions to Long-Term Debt Repayment of Long-Term Debt ) ) Cash Used in Financing Activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Cash refunds from taxes, net of payments of $262,909 $ ) $ ) Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ $ Unrealized gain (loss) on interest rate swap, net of tax benefit $ ) $ See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The accompanying interim consolidated financial statements and footnotes thereto are unaudited.In the opinion of the management of Arabian American Development Company (the “Company”), these statements include all adjustments, which are of a normal recurring nature, necessary to present a fair statement of the Company’s results of operations, financial position and cash flows for the periods presented.Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” are intended to mean consolidated Arabian American Development Company and its subsidiaries. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions that affect the amounts of assets, liabilities, revenue, costs, expenses, and gains and losses not affecting retained earnings that are reported in the Consolidated Financial Statements and accompanying disclosures.Actual results may be different.See the Company’s 2009 Annual Report on Form 10-K for a discussion of the Company’s critical accounting estimates. Interim results are not necessarily indicative of results for a full year.The information in this Form 10-Q should be read in conjunction with the Company’s 2009 Annual Report on Form 10-K. These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Texas Oil & Chemical Company, II (the “Petrochemical Company” or “TOCCO”), which owns all of the capital stock of South Hampton Transportation, Inc. (formerly American Shield Refining Company) and South Hampton Resources, Inc., (“South Hampton”).South Hampton owns all of the capital stock of Gulf State Pipe Line Company, Inc. (“Gulf State”). The Company owns 100% of the capital stock of South Hampton Resources International, SL (“SHRI”) located in Spain and approximately 55% of the capital stock of a Nevada mining company, Pioche-Ely Valley Mines, Inc. (“Pioche”).The consolidated financial statements include the financial position, results of operations, and cash flows of Pioche.Pioche does not conduct any substantial business activity. We operate in one segment and all revenue originates from United States’ sources and all long-lived assets owned are located in the United States. The Company also owns a 41% interest in Al Masane Al Kobra Mining Company (“AMAK”), a Saudi Arabian closed joint stock company which owns and is developing a mine in Saudi Arabia.The Company concluded that since August 2009 it no longer had significant influence over the operating and financial policies of AMAK, and therefore, changed to the cost method of accounting for this investment.The Company recorded its cost method investment in AMAK at the carrying amount of its equity method investment at the date the method of accounting was changed.Under the cost method, earnings will be recognized only to the extent of distributions received. 2. RECENT ACCOUNTING PRONOUNCEMENTS In January 2010 the FASB issued Accounting Standards Updates (“ASU”) No. 2010-06,Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Codification Subtopic 820-10.ASU 2010-06 amends Codification Subtopic 820-10 to now require a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements.In addition, ASU 2010-06 clarifies the disclosures for reporting fair value measurement for each class of assets and liabilities and the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements.ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted.The Company is currently evaluating the impact of the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. The Company adopted provisions of ASU 2009-06 that were affective after December 15, 2009 and the application of those provisions had no impact on the Company’s consolidated financial statements. In February2010 the FASB issued ASU No.2010-09,Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements. ASU 2010-09 reiterates that an SEC filer is required to evaluate subsequent events through the date that 5 the financial statements are issued and eliminates the required disclosure of the date through which subsequent events have been evaluated. The updated guidance was effective upon issuance and its adoption had no impact on the Company’s consolidated financial statements. In April 2010 the FASB issued ASU No. 2010-17,Revenue Recognition—Milestone Method (Topic 605) — Revenue Recognition(ASU 2010-17). ASU 2010-17 provides guidance on defining the milestone and determining when the use of the milestone method of revenue recognition for research or development transactions is appropriate. Consideration that is contingent on achievement of a milestone in its entirety may be recognized as revenue in the period in which the milestone is achieved only if the milestone is judged to meet certain criteria to be considered substantive. Milestones should be considered substantive in their entirety and may not be bifurcated. An arrangement may contain both substantive and nonsubstantive milestones, and each milestone should be evaluated individually to determine if it is substantive.ASU 2010-17 is effective on a prospective basis for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010. Early adoption is permitted. The Company is currently evaluating the impact adoption of this update may have on the consolidated financial statements. In July 2010 the FASB issued Accounting Standards Update No.2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses (ASU 2010-20). ASU 2010-20 requires enhanced disclosures about the credit quality of financing receivables and the allowance for credit losses. Entities will be required to provide a greater level of disaggregated information about the credit quality of their financing receivables and their allowances for credit losses. In addition, entities will be required to disclose credit quality indicators, past due information, and modifications of financing receivables. The required disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December15, 2010. The required disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December15, 2010. The Company is currently evaluating the impact adoption of this update may have on the consolidated financial statements. 3. RESTRICTED CASH AND ADVANCE FROM SHAREHOLDER In April 2010 the Company received a deposit of $3,000,000 from a shareholder who was considering the purchase of an undetermined number of shares of restricted stock in a private placement.In July 2010 the deposit was returned to the shareholder along with $12,500 in interest expense and the transaction was cancelled.Therefore, as of September 30, 2010, no balance existed in restricted cash or advance from shareholder in the accompanying consolidated balance sheets. 4. TRADE RECEIVABLES Trade receivables, net at September 30, 2010, and December 31, 2009, consisted of the following: September 30, 2010 December 31, 2009 Trade receivables $ $ Less allowance for doubtful accounts ) ) Trade receivables, net $ $ 5. INVENTORIES Inventories include the following: September 30, 2010 December 31, 2009 Raw material $ $ Petrochemical products Total inventory $ $ Inventories are recorded at the lower of cost, determined on the last-in, first-out method (LIFO), or market.At September 30, 2010, current cost exceeded LIFO value by approximately $1,266,500.At December 31, 2009, current cost exceeded LIFO value by approximately $1,098,000. Inventories serving as collateral for the Company’s line of credit with a domestic bank were $3.13 million and $3.33 million at September 30, 2010, and December 31, 2009, respectively (see Note 8). 6 6. PROPERTY, PIPELINE AND EQUIPMENT Property, pipeline and equipment at September 30, 2010, and December 31, 2009 consisted of the following: September 30, 2010 December 31, 2009 Platinum catalyst $ $ Land Property, pipeline and equipment Construction in progress Total property, pipeline and equipment Less accumulated depreciation andamortization ) ) Net property, pipeline and equipment $ $ Property, pipeline, and equipment serve as collateral for a $14.0 million term loan with a domestic bank (see Note 8). Construction in progress primarily represents the construction of a new isomerization/hex treater unit.The unit was near completion at the end of September into early October 2010.Depreciation on the unit will begin in October 2010. Amortization relating to the platinum catalyst which is included in cost of sales was $3,281and $3,281 for the three months ended September 30, 2010, and 2009, respectively and $9,842 and $9,842 for the nine months ended September 30, 2010, and 2009, respectively. 7. NET INCOME PER COMMON SHARE ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT CO. The following table (in thousands, except per share amounts) sets forth the computation of basic and diluted net income per share attributable to Arabian American Development Co. for the three and nine months ended September 30, 2010 and 2009, respectively. Three Months Ended Three Months Ended September 30, 2010 September 30, 2009 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income attributable to ArabianAmerican Development Co. $ Dilutive stock options outstanding 20 Diluted Net Income per Share: Net Income attributable to ArabianAmerican Development Co. $ Nine Months Ended Nine Months Ended September 30, 2010 September 30, 2009 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income attributable to ArabianAmerican Development Co. $ Dilutive stock options outstanding 97 Diluted Net Income per Share: Net Income attributable to ArabianAmerican Development Co. $ At September 30, 2010, and 2009, 1,076,667 and 439,000 potential common stock shares were issuable upon the exercise of options.Inclusion of the Company’s options in diluted net income per share for the three and nine months ended September 30, 2010 has an anti-dilutive effect because the average market price of the Company’s common stock for the three and nine months ended September 30, 2010, was less than the weighted average exercise price of the outstanding options. 7 8. LIABILITIES AND LONG-TERM DEBT In September 2007 we entered into a $10.0 million term loan agreement with a domestic bank to finance the expansion of the petrochemical facility.An amendment was entered into in November 2008 which increased the term loan to $14.0 million due to the increased cost of the expansion.This note is collateralized by property, pipeline and equipment. The agreement expires October 31, 2018.At September 30, 2010, there was a short-term amount of $1,400,000 and a long-term amount of $9,900,000 outstanding. At December 31, 2009, there was a short-term amount of $1,400,000 and a long-term amount of $10,950,000 outstanding.The interest rate on the loan varies according to several options.At September 30, 2010, and December 31, 2009, the rate was 2.75% and 3.0%, respectively.Interest is paid monthly. In May 2006 we entered into a $12.0 million revolving loan agreement with a domestic bank secured by accounts receivable and inventory.Other amendments were entered into during 2008 which ultimately increased the availability of the line to $21.0 million and subsequently reduced it to $18.0 million based upon the Company’s accounts receivable and inventory.The termination date was extended to June 30, 2012 with an additional amendment on August 5, 2010. At September 30, 2010, and December 31, 2009, there was a long-term amount outstanding of $10,489,488 and $12,489,488, respectively. The credit agreement contains a sub-limit of $3.0 million available to be used in support of the hedging program.The interest rate on the loan varies according to several options.At September 30, 2010, and December 31, 2009, the rate was 2.75% and 3.0%, respectively.The borrowing base is determined by a formula in the loan agreement. If the amount outstanding exceeds the borrowing base, a principal payment is due to reduce the amount outstanding to the calculated borrowing base.Interest is paid monthly.Loan covenants that must be maintained quarterly include EBITDA, capital expenditures, dividends payable to parent, and leverage ratio. Interest on the loan is paid monthly and a commitment fee of 0.25% is due quarterly on the unused portion of the loan. At September 30, 2010, approximately $5.1 million was available to be drawn, and the Company was in compliance with all covenants. We currently have a supplier who is the sole provider of South Hampton’s feedstock, although other sources are available.The account is on open status.In 2007 South Hampton and the supplier entered into an agreement, which expires seven years from the date of initial operation, for construction of a tank and pipeline connection for the handling of feedstock.In the event of default, South Hampton is obligated to reimburse the supplier for the unamortized portion of the cost of the tank. The tank was placed in service in July 2007.Therefore, at September 30, 2010, 3.25 years of the 7 year agreement have elapsed. 9. FAIR VALUE MEASUREMENTS The carrying value of cash and cash equivalents, , income taxes receivable, accounts payable, accrued interest, accrued liabilities, accrued liabilities in Saudi Arabia and other liabilities approximate the fair value due to the immediate or short-term maturity of these financial instruments. The carrying value of notes receivable approximates the fair value due to its short-term nature and historical collectability. The fair value of variable rate long term debt and notes payable reflect recent market transactions and approximate carrying value.The fair value of our derivative instruments are described below. The Company follows the fair value guidance found in ASC Topic 820, Fair Value Measurements and Disclosures, which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.ASC Topic 820 applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements.ASC Topic 820 emphasizes that fair value, among other things, is based on exit price versus entry price, should include assumptions about risk such as nonperformance risk in liability fair values, and is a market-based measurement, not an entity-specific measurement. When considering the assumptions that market participants would use in pricing the asset or liability, ASC Topic 820 establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). The fair value hierarchy prioritizes inputs used to measure fair value into three broad levels. Level 1 inputs Level 1 inputs utilize quoted prices (unadjusted)in active markets for identical assets or liabilities that the Company has the ability to access. Level 2 inputs Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs may include quoted prices for similar assets and liabilities in active markets, as well as inputs that are observable for the asset or liability (other than quoted prices), such as interest rates, foreign exchange rates, and yield curves that are observable at commonly quoted intervals. Level 3 inputs Level 3 inputs are unobservable inputs for the asset or liability, which is typically based on an entity’s own assumptions, as there is little, if any, related market activity. 8 In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety. The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. Commodity Financial Instruments We periodically enter into financial instruments to hedge the cost of natural gasoline (the primary feedstock) and natural gas (used as fuel to operate the plant).South Hampton uses financial swaps on feedstock and options on natural gas to reduce the effect of significant raw material price increases on operating results. We assess the fair value of the financial swaps on feedstock using quoted prices in active markets for identical assets or liabilities (Level 1 of fair value hierarchy).We assess the fair value of the options held to purchase natural gas using a pricing valuation model.This valuation model considers various assumptions, including publicly available forward prices, time value, volatility factors and current market and contractual prices for the underlying instrument, as well as other relevant economic measures (Level 2 of fair value hierarchy). Interest Rate Swap In March 2008 we entered into an interest rate swap agreement with Bank of America related to the $10.0 million term loan secured by property, pipeline and equipment.The interest rate swap was designed to minimize the effect of changes in the LIBOR rate.We have designated the interest rate swap as a cash flow hedge under ASC Topic 815, Derivatives and Hedging. South Hampton assesses the fair value of the interest rate swap using a present value model that includes quoted LIBOR rates and the nonperformance risk of the Company and Bank of America based on the Credit Default Swap Market (Level 2 of fair value hierarchy). The following items are measured at fair value on a recurring basis subject to disclosure requirements of ASC Topic 820 at September 30, 2010, and December 31, 2009: Assets and Liabilities Measured at Fair Value on a Recurring Basis Fair Value Measurements Using September 30, 2010 Level 1 Level 2 Level 3 Assets: Natural Gasoline Swaps $ $ - - Liabilities: Natural Gasoline Swaps - - Interest Rate Swap - - Fair Value Measurements Using December 31, 2009 Level 1 Level 2 Level 3 Liabilities: Interest Rate Swap $ $
